 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        BRETT ADAMS, on behalf of himself
        and all others similarly situated,
 8
                             Plaintiff,
 9
                                                        C19-1005 TSZ
           v.
10
                                                        ORDER
        SKAGIT BONDED COLLECTORS,
11      LLC dba SB&C, LTD.,
12                           Defendant.

13
            THIS MATTER comes before the Court on defendant’s motion for judgment on
14
     the pleadings pursuant to Federal Rule of Civil Procedure 12(c), docket no. 15. Having
15
     reviewed all papers filed in support of, and in opposition to, the motion, the Court enters
16
     the following order.
17
     Background
18
            Plaintiff Brett Adams brings this putative class action against defendant Skagit
19
     Bonded Collectors, LLC dba SB&C, Ltd., alleging violations of two provisions of the
20
     Fair Debt Collection Practices Act (“FDCPA”), namely 15 U.S.C. § 1692g(a)(2) and 15
21
     U.S.C. § 1692e. See Compl. (docket no. 1). Plaintiff received four different letters from
22

23

     ORDER - 1
 1 defendant indicating that the described accounts had “been assigned to [defendant’s]

 2 office for collection.” See Ex. A to Compl. (docket no. 1-1). Each letter was dated

 3 January 21, 2019, and identified the “Original Creditor” as Skagit Regional Health. Each

 4 letter referenced a unique creditor account number, and indicated that “no payment was

 5 received.” Id. The letters recited that the following amounts were owed:

 6                                Principal           Interest and
            Account No.           Balance             Service Fees            Total Due
 7
            H█████873             $    20.00            $ 0.60                $    20.60
 8
            H█████427             $    20.00            $ 0.60                $    20.60
 9
            H█████860             $2,350.90             $ 71.30               $2,422.20
10
            H█████406             $2,874.00             $ 87.16               $2,961.16
11
     Id. Plaintiff contends that each letter fails to identify the current creditor as required by
12
     the FDCPA. Defendant seeks judgment on the pleadings, arguing that the letters do not
13
     violate either § 1692g(a)(2) or § 1692e, and that plaintiff lacks standing.
14
     Discussion
15
     A.     Standard for Judgment on the Pleadings
16
            Judgment on the pleadings is proper when no issues of material fact exist, and the
17
     moving party is entitled to judgment as a matter of law. See Gen’l Conference Corp. of
18
     Seventh-Day Adventists v. Seventh-Day Adventist Congregational Church, 887 F.2d 228,
19
     230 (9th Cir. 1989); see also Fed. R. Civ. P. 12(c). In deciding a motion for judgment on
20
     the pleadings, the Court must accept as true all allegations of fact by the party opposing
21
     the motion, and must construe the pleadings in the light most favorable to the non-
22

23

     ORDER - 2
 1 moving party. See McGlinchy v. Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988). In

 2 this matter, the facts are undisputed, and the issue before the Court is solely whether, as a

 3 matter of law, the language of defendant’s “dunning” letters complies with the FDCPA.

 4 See McBroom v. Syndicated Office Sys., LLC, 2018 WL 6199014 at *2 (W.D. Wash.

 5 Nov. 28, 2018) (“When all relevant facts are undisputed, ‘the application of the FDCPA

 6 to those facts is a question of law.’” (citing Sheriff v. Gillie, 136 S. Ct. 1594, 1603 n.7

 7 (2016))).

 8 B.      The Requirements of the FDCPA

 9         Under FDCPA, a debt collector must, in connection with an attempt to collect a

10 debt from a consumer, send a written notice containing “the name of the creditor to

11 whom the debt is owed.” 15 U.S.C. § 1692g(a)(2). The FDCPA further prohibits a debt

12 collector from using a “false, deceptive, or misleading representation” in trying to collect

13 a debt. 15 U.S.C. § 1692e. Plaintiff asserts that defendant’s inclusion in its dunning

14 letters of the “Original Creditor,” without a concomitant identification of the “current”

15 creditor, violates these provisions of the FDCPA.

16         The question presented by plaintiff has been litigated in various districts across the

17 country, producing a split of authorities. Compare Kirkpatrick v. TJ Servs., Inc., 379

18 F. Supp. 3d 539 (E.D. Va. 2019) (denying the debt collector’s Rule 12(b)(6) motion), and

19 Anderson v. Ray Klein, Inc., 2019 WL 1568399 (E.D. Mich. Apr. 10, 2019) (denying the

20 debt collector’s Rule 12(c) motion), with Smith v. Simm Assocs., Inc., 926 F.3d 377

21 (7th Cir. 2019) (affirming the grant of summary judgment in favor of the debt collector),

22 and Warner v. Ray Klein, Inc., 2018 WL 1865873 (D. Ore. Apr. 18, 2018) (granting the

23

     ORDER - 3
 1 debt collector’s motion for summary judgment). 1 The Ninth Circuit has not yet spoken.

 2 The Court is persuaded by the reasoning of the Seventh Circuit and the District of

 3 Oregon, and concludes that plaintiff cannot, as a matter of law, establish a violation of the

 4 FDCPA.

 5             The FDCPA is a remedial statute designed to curb abusive debt collection

 6 practices. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1060 (9th Cir. 2011).

 7 It comprehensively regulates the conduct of debt collectors and imposes strict liability,

 8 requiring no proof of intent or other mens rea. Id. at 1060-61. In evaluating, under the

 9 FDCPA, whether a consumer would be deceived or misled by a communication, the

10 Court must apply the “least sophisticated debtor” standard, which examines the effect on

11 individuals of “below average sophistication or intelligence” or who are “uninformed or

12 naive.” Id. at 1061-62. This standard presumes “a basic level of understanding and

13

14
     1
         A number of other district courts have also ruled in favor of the debt collector, but those cases
15 involve slightly different facts. See Baker v. Lanier Collection Agency & Servs. Inc., 2018 WL
     3109667 (D.S.C. June 25, 2018) (involving a dunning letter beginning with “Re: GEORGIA
16   EMERGENCY ASSOCIATES” and stating that the account had been “placed” with the debt
     collector); Santibanez v. Nat’l Credit Sys., Inc., 2017 WL 126111 (D. Ore. Jan. 12, 2017) (also
17   using the terms “Re:” and “placed”); see also McBroom v. Syndicated Office Sys., LLC, 2018
     WL 6199014 (W.D. Wash. Nov. 28, 2018) (identifying the creditor at issue as the “Facility”);
18   Wright v. Phillips & Cohen Assocs., Ltd., 2014 WL 4471396 (E.D.N.Y. Sep. 10, 2014) (naming
     the “Original Creditor,” as well as the “Client,” which had “referred” the matter for collection);
     Schuerkamp v. Afni, Inc., 2011 WL 5825969 (D. Ore. 2011) (containing “Creditor” in a table
19   heading, without either “original” or “current” as a modifier). Another Seventh Circuit opinion,
     Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317 (7th Cir. 2016), which favors the
20   debtor, rather than the debt collector, is likewise distinguishable. In Janetos, the dunning letter
     started with “Re: Asset Acceptance, LLC Assignee of AMERISTAR,” indicated that the account
21   had been “transferred” to the debt collector, and provided both the “Original Creditor’s” and the
     debt collector’s account numbers. Id. at 320. The Janetos Court concluded that these statements
22   taken together “simply did not say who currently owned the debts.” Id. at 321.

23

     ORDER - 4
 1 willingness to read with care,” and eschews any “bizarre,” “idiosyncratic,” or “peculiar”

 2 interpretations. Id. at 1062.

 3         The FDCPA does not require a debt collector to use the term “current” when

 4 naming “the creditor to whom the debt is owed.” See Smith, 926 F.3d at 381 (“the

 5 FDCPA does not require use of any specific terminology to identify the creditor”);

 6 Warner, 2018 WL 1865873 at *3 (“The statute does not discern between ‘original

 7 creditor’ and ‘current creditor’ except to the extent that it requires notice that upon the

 8 consumer’s written request ‘the debt collector will provide the consumer with the name

 9 and address of the original creditor, if different from the current creditor.’” (citing 15

10 U.S.C. § 1692g(a)(5)).

11         Moreover, when only one creditor is listed in a dunning letter, as was the situation

12 here, no plausible argument can be made that the least sophisticated debtor, reading the

13 correspondence as a whole, would be confused about the identity of “the creditor to

14 whom the debt is owed.” See Smith, 926 F.3d at 381; Warner, 2018 WL 1865873 at *3;

15 see also Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643, 645 (7th Cir. 2009) (“The

16 ‘unsophisticated consumer’ isn’t a dimwit. . . . [S]he has ‘rudimentary knowledge about

17 the financial world’ and is ‘capable of making basic logical deductions and inferences.’”

18 (citations omitted)). Plaintiff cannot establish a violation of the FDCPA, and defendant is

19 entitled to judgment on the pleadings. In light of this ruling, the Court does not address

20 defendant’s alternative argument that plaintiff lacks standing.

21

22

23

     ORDER - 5
 1 Conclusion

 2         For the foregoing reasons, the Court ORDERS:

 3         (1)    Defendant’s motion for judgment on the pleadings, docket no. 15, is

 4 GRANTED;

 5         (2)    Plaintiff’s claims under the FDCPA and this case are DISMISSED with

 6 prejudice;

 7         (3)    In light of the Court’s ruling, defendant’s motion to stay discovery, docket

 8 no. 17, and plaintiff’s motion to compel discovery, docket no. 22, are STRICKEN as

 9 moot; and

10         (4)    The Clerk is directed to enter judgment consistent with this Order and to

11 send a copy of the Judgment this Order to all counsel of record.

12         IT IS SO ORDERED.

13         Dated this 22nd day of January, 2020.

14

15

16
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
17

18

19

20

21

22

23

     ORDER - 6
